Citation Nr: 1012286	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-37 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a breathing disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from January 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2009 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) Tiger Team in Cleveland, Ohio, which denied service 
connection for COPD.  Jurisdiction over this case has been 
returned to the Montgomery, Alabama RO.

In April 2009, the RO also granted service connection for 
bilateral hearing loss, which is a full grant of the benefit 
sought and that matter is not before the Board for appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's COPD is related to service.


CONCLUSION OF LAW

COPD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 
(2009).

In correspondence dated in November 2008 the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has asserted that his COPD is the result of 
exposure to asbestos in service.  With regard to the notice 
requirements for asbestos-related claims, the record shows 
the RO complied with the procedures for such development.  
The November 2008 letter the RO sent the Veteran requested 
details, including the nature of the disability he claims is 
related to asbestos exposure, the history of his exposure in 
service, and his history of employment after service.  The 
Veteran has not submitted the requested evidence or 
information in support of his contention that he was exposed 
to asbestos.  The Board notes that the VA's duty to assist 
is not a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in 
obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

VA has fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records and VA treatment records.  VA also 
obtained his private medical records from K.W., M.D.  The RO 
also requested the National Personnel Records Center to 
furnish records of asbestos exposure in service or jobs the 
Veteran performed.  All available records requested were 
furnished.  There is no indication of any outstanding 
records pertaining to his claim.

A VA examination has not been accorded the Veteran with 
regard to his COPD.  With respect to such claim the Board 
finds that an examination for the purpose of obtaining a 
nexus opinion is not needed.  38 C.F.R. § 3.159(c)(4); See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
case, there is no credible, 


competent evidence that the claimed COPD emanates from 
service.  Thus, the Veteran has not presented evidence 
indicating a nexus between COPD and service.  Furthermore, 
the medical evidence or record does not show that the 
Veteran has an asbestos-related respiratory disorder.  
Consequently, there exists no reasonable possibility that a 
VA examination would result in findings favorable to the 
Veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio, supra.

II.  Service Connection -- COPD

In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  There must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, supra. 
at 54.

A.  Direct Service Connection

The Veteran's DD Form 214 reflects that his military 
occupational specialty was equivalent to a boiler operator.  
His service records show he completed training courses for 
"Boilerman 2."  Initially the Veteran filed a claim for 
service connection for a breathing disorder in October 2008.  
He asserted that he worked on and repaired steam lines and 
pumps that were "undoubtedly insulated with asbestos 
material!"  In a subsequent statement in October 2009 he 
asserted that smoking for forty years "might be" the reason 
his breathing is erratic.  He indicated that he started 
smoking while in the military.  However for the reasons and 
bases discussed below, the Board finds that service 
connection for COPD, claimed as a breathing disorder is not 
warranted.

The Veteran's service treatment records are absent any 
complaints, treatment or diagnosis of COPD or other 
respiratory disorder.  Service treatment records show that 
the Veteran was treated for a common cold in April 1955.  

The Veteran noted in his VA application for compensation 
dated in October 2008 that his breathing disorder began in 
2004, which is approximately 49 years after his separation 
from service.  This nearly 50-year lapse between the 
conclusion of his military service and the onset of his 
symptoms provides compelling evidence against his claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Additionally, the Veteran has failed to show continuity of 
symptomatology during the many years since service to 
otherwise support this claim.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).

The Veteran received private medical treatment from Dr. K.W.  
Treatment records from Dr. K.W. dated in 2008 show an 
impression of COPD, moderate.  In  February 2009 a VA 
outpatient clinic pulmonary examination was negative for 
current symptoms.  The assessment was COPD, doing well.  A 
VA outpatient note dated in April 2009 shows normal lungs on 
physical examination; there were no wheezing, rales or 
rhonchi.  The assessment was COPD.  A VA outpatient clinic 
assessment in July 2009 indicates the Veteran's medication 
for COPD was changed because there were no current symptoms.

As there was no COPD diagnosed in service or for many years 
after service, there is no basis on which to grant service 
connection on a direct basis.  However, the Veteran has 
asserted that his COPD is as result of asbestos exposure in 
service.

B.  Asbestos Exposure in Service

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling 
tiles, roofing shingles, wallboard, fire-proofing materials, 
and thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture 
and servicing of friction products (such as clutch facings 
and brake linings), and manufacture and installation of 
products such as roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  Id. 
at Subsection (f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis 
(the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis), tumors, pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  
Id. at Subsection (d).  The adjudication of a claim for 
service connection for a disability resulting from asbestos 
exposure should include a determination as to whether: (1) 
service records demonstrate the Veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether the Veteran was 
exposed to asbestos either before or after service; and (3) 
a relationship exists between exposure to asbestos and the 
claimed disease in light of the latency and exposure 
factors.  Id. at Subsection (h).

The Veteran contends he was exposed to asbestos during his 
military service while repairing or maintaining equipment 
wrapped in asbestos for insulation.  His service personnel 
records indicate that his military occupational specialty 
(MOS) was boiler operator.  While the Veteran's exposure to 
asbestos can be conceded based on his MOS, as stated above, 
the Veteran does not currently have an asbestos-related 
respiratory disorder.  VA and private treatment records have 
assessed COPD as the Veteran's only respiratory disorder.  
This has not been attributed to service, including any 
asbestos exposure in service.  

The Board has also considered the Veteran's lay statements.  
Although the Veteran may believe that his COPD is related to 
his military service, he is only competent to testify to his 
symptoms as he lacks the medical expertise to render a 
medical diagnosis or medical opinion as to the etiology of 
his disorder.  See 38 C.F.R. § 3.159(a)(2); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Moreover, to the extent that the holding in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted 
to enable a lay person to speak as to etiology in some 
limited circumstances involving only observable factors, the 
question of causation here involves complex issues that the 
Veteran is not competent to address.

As the Veteran has not been diagnosed with an asbestos- 
related disorder and his currently diagnosed COPD has not 
been linked directly to service or to asbestos exposure in 
service, the Veteran can not be granted service connection 
directly or as due to asbestos exposure.  For these reasons 
and bases, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a COPD. 

C.  Tobacco Products

As noted above, the Veteran contends that smoking cigarettes 
in service may have caused his breathing disorder.  The law 
mandates that when, as here, a claim is received by VA after 
June 9, 1998, a disability will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to a Veteran's use of tobacco products 
during service.  For the purpose of this section, the term 
"tobacco products" means cigars, cigarettes, smokeless 
tobacco, pipe tobacco, and roll-your-own tobacco.  See 38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) (2009).

As the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  
Accordingly, the appeal is denied.


ORDER


Service connection for COPD, claimed as a breathing disorder 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


